Citation Nr: 1002576	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 


FINDINGS OF FACT

1.	The average pure tone hearing loss found by the VA 
audiological evaluations in June 2007 were 66.25 Hz in the 
right ear and 55 Hz in the left ear.  Speech recognition 
scores using the Maryland CNC word lists were 76 percent 
in the right ear and 84 percent in the left ear. 

2.	The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the June 2007 
VA examinations correspond to category IV, and the scores 
for the left ear correspond to category II.

3.	The average pure tone hearing loss found by a VA 
audiological evaluation in April 2008 was 60 Hz in the 
right ear and 56.25 Hz in the left ear. Speech recognition 
scores using the Maryland CNC word lists were 88 percent 
in the right ear and 84 percent in the left ear.

4.	The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the April 
2008 VA examination corresponds to category III, and the 
scores for the left ear correspond to category II.


CONCLUSION OF LAW

The criteria for an increased compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Here, the duty to notify was satisfied by notice letter sent 
to the Veteran in May 2007.  This letters informed him of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
Veteran should provide.  In addition, the letter informed the 
Veteran of how effective dates are assigned pursuant to 
Dingess.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  The Veteran stated he had no additional 
evidence to submit.  Consequently, the duty to notify and 
assist has been satisfied, as to those claims now being 
finally decided on appeal.  

Service Connection

For historical purposes, it is noted that service connection 
was established for the Veteran's left ear hearing loss by 
the RO in a November 1971 rating decision (RD) based on 
evidence that the Veteran exhibited left ear hearing loss in 
an in-service January 1970 examination.  A 0 percent rating 
was assigned based on a review of the relevant 
contemporaneous evidence and effective date of July 17, 1971, 
the day after the Veteran left service.  However, service 
connection was denied for the right ear hearing loss.  In 
April 2008, the RO reopened the matter and granted service 
connection for the right ear hearing loss at a noncompensable 
rating.  Subsequently, the RO stated that the Veteran's 
service connected left and right ear hearing will be 
evaluated together.  In this current appeal, the Veteran 
essentially argues that an increased compensable rating for 
his bilateral hearing loss should be assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Court has since 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by pure tone 
audiometric tests at the frequencies of 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e). 
 
VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

On the authorized VA audiologic evaluation for rating 
purposes, in June 2007, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
100
85
LEFT
20
20
40
80
80

The average was 66.25 Hz for the right ear and 55 Hz for the 
left.  The speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and 84 percent in the 
left ear.  These audiologic results produce a numeric 
designation of "IV" for the right ear and "II" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a 0 percent compensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  See 
VA audiological examination, dated June 2007. 

In April 2008, the Veteran underwent another authorized VA 
audiologic evaluation for rating purposes where pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
90
80
LEFT
20
15
45
80
85

The average was 60 Hz for the right ear and 56.25 Hz for the 
left.  The speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 84 percent in the 
left ear.  These audiologic results produce a numeric 
designation of "III" for the right ear and "II" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  See 
VA audiological examination, dated April 2008.

Based on the evidence on the record, the Board finds the 
Veteran is not entitled to a compensable disability 
evaluation for his bilateral hearing loss, effective April 
21, 2008 for the right ear and July 17, 1971, for the left 
ear.  While the Veteran may feel that his service-connected 
hearing loss is disabling to such an extent that it warrants 
a higher rating, the objective findings of licensed 
audiologists using established techniques and testing 
equipment are substantially more probative in determining the 
extent of the disability and whether it meets the criteria 
for a higher rating.  

The Veteran also provided written statements regarding the 
effects of his hearing loss on his everyday life. The Veteran 
generally reported his inability to hear and using hearing 
aids. The Board has considered the problems described by the 
Veteran.  However, such problems do not afford a basis for VA 
to assign a higher rating under the rigid schedular criteria 
of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Additionally, in an exceptional case, a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The Veteran does not 
allege, and the medical evidence does not establish, that any 
of these disabilities, alone, causes marked interference with 
the Veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the Veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to apply the extraschedular standards.  The Board is 
therefore not required to remand any of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased compensable rating for bilateral 
hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


